Citation Nr: 1227177	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred from August 4, 2008 to August 19, 2008, to include payment or reimbursement of $1,024.00 for inpatient hospitalization at Halifax Medical Center.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran apparently had active service from October 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 reimbursement decisions of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  The Veteran perfected appeal in January 2010 after the VA Medical Center (VAMC) issued a statement of the case (SOC) in November 2010.  The Veteran did not specify, and the VAMC did not clarify, the amount of reimbursement or payment the Veteran was seeking, or identify the providers or facilities paid.   The Board has recharacterized the issue as set forth on the title page of this decision and as discussed below to more accurately reflect the legal issue raised in the appeal.  

The medical reimbursement file includes documents related to claims for compensation for posttraumatic stress disorder and for compensation under 38 U.S.C.A. § 1151.  The electronic file discloses that these claims have been submitted to the VA Regional Office, and no action by the Board, such as referral of those claims, is needed.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2011.

The Veteran's claim for reimbursement or payment of unauthorized private medical expenses incurred from August 4, 2008, through August 18, 2008, other than for inpatient hospitalization at Halifax Medical Center, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran was admitted to inpatient hospitalization at Halifax Medical Center for treatment of a nonservice-connected disorder in August 2008.  

2.  The Veteran was enrolled in Medicare A and Medicare B when he was hospitalized at Halifax Medical Center in August 2008.

3.  The bill for the Veteran's private hospitalization at Halifax Medical Center in August 2008 establishes that the only amount the Veteran was asked to pay was the Medicare deductible of $1,024.00.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the Veteran's Medicare deductible of $1,024.00 for hospitalization at Halifax Medical Center from August 4, 2008 to August 19, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120-17.133, 17.1000-17.1008 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement or payment for $1,024.00 for inpatient hospitalization at Halifax Medical Center from August 4, 2008, through August 19, 2008.  The Gainesville, Florida, VA Medical Center (VAMC) has denied his claim and he has appealed to the Board for review.

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The provisions of Chapter 17, 38 U.S.C., and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  

According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011).

The appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  In a letter of September 2009, VA informed him that he should obtain certain clinical records, including the billing records, discharge summary, history and physical and relevant progress notes, from that hospitalization, and advised the Veteran that VA had been unable to obtain this information because Medicare was listed as the Veteran's primary insurance.  

In November 2009, the VA Medical Center provided the Veteran with a letter informing him of the enactment of the VCAA and of VA's duties to notify and assist him with his claim.  The letter informed the Veteran of the evidence received and the applicable law and regulations in a Statement of the Case (SOC).  The Veteran was also advised of the procedure and time period for filing a substantive appeal.  See November 2009 SOC.  He was also informed that he should send copies of any relevant evidence he had in his possession and that he could also obtain relevant records and submit them himself.  The Veteran submitted evidence in response to the notice.  

If any notice deficiency is present in this case, the Board finds that any prejudice due to an error in notice has been overcome in this case, because communications submitted by the claimant over the course of this appeal demonstrate that the claimant has actual knowledge of the evidence required to substantiate the claim at issue.  Based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what is needed to prevail on his claim.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009). 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the records at issue were all private records; no VA treatment was rendered.  The Veteran submitted billing records and clinical records of his emergency room treatment and private hospitalization.  No other records if obtained, would be relevant.  The Veteran testified on his own behalf at a November 2011 hearing before the Board.  The Veteran's spouse testified as well.  The testimony of the Veteran and his wife establish that the Veteran understood what evidence was needed to establish the claim.

Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Board concludes that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to the claim decided below.  No useful purpose would be served in remanding these matters for yet more development.  
Analysis of facts under governing law and regulations

In August 2008, the Veteran's wife took him to the emergency room nearest their location after she observed the Veteran to be having tremors and speaking nonsense.  The discharge summary of hospitalization through August 19, 2008, reflects that the Veteran was treated for a traumatic subdural hematoma.  The bill from that hospitalization reflects that the Veteran's insurer, Medicare, Part A, paid the charges for the hospitalization, except for $1,024.00, the applicable Medicare deductible for a hospitalization in 2008, which the Veteran was asked to pay.  

When the Veteran required care in August 2008, he had not been granted service connection for any disorder.  He was enrolled for VA health care and was under regular VA outpatient treatment.  The Veteran has since been granted service connection for PTSD.  He does not contend that the intracranial hemorrhage, describe by the Veteran during his 2011 testimony as a "brain bleed," is related to PTSD.  

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran does not contend that his August 2008 treatment was for a service-connected disability.  There is no indication in the record that the August 2008 treatment is related to PTSD, the only disability for which the Veteran has been granted service connection.  The Veteran's service-connected PTSD is not rated as totally disabling.  The Veteran does not meet the second criterion of the three criteria which must be met in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1728 of the bill for $1,024.00 from Halifax Medical Center.

Therefore, the Board will examine whether the bill for $1,024.00 from Halifax Medical Center for the Veteran's August 2008 hospitalization may be paid or reimbursed by VA under 38 U.S.C.A. § 1725.  As in effect when the Veteran's treatment was rendered in August 2008, that statutory provision provided general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to Veterans were active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who were personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  

The Veteran contends that the care provided in 2008 was for an emergency.  The denial of the portion of the Veteran's claim related to the bill for $1,024.00 from Halifax Medical Center for the Veteran's August 2008 hospitalization does not turn on whether the Veteran's care was required for an "emergency."  In this case, the Veteran was covered by Medicare Part A.  At the time the non-VA treatment at issue was provided in August 2008, and the claims for payment or reimbursement were filed in early 2009, Section 1725 provided that payment for unauthorized expenses by VA was barred if there was any coverage under a health-plan contract or other recourse against a third party for payment or reimbursement "in whole or in part" that would extinguish the Veteran's liability to the non-VA provider.  38 U.S.C.A. § 1725(b)(3) (as in effect prior to February 2010).  

The Veteran was not personally liable for payment to the hospital, other than $1,024, the amount set by law as the Medicare deductible for inpatient hospitalization in 2008.  See 42 U.S.C.A. §§ 1395e, 1395ww(b)(3)(B) (West 2002 & Supp. 2011).  The law regarding payment or reimbursement for nonservice-connected conditions was amended during the pendency of this appeal.  The change, enacted in Pub. L. 111-137, 123 Stat. 3495 (2010), allows Veterans to receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability.  The change, codified at 38 U.S.C.A. § 1725(c)(4), became effective February 1, 2010.  However, the revised law still precludes reimbursement for deductibles and co-payments.  

The bill from Halifax Medical Center for the Veteran's August 2008 hospitalization establishes that the Veteran was not responsible for payment of any amount other than the $1,024.00 Medical deductible.  The Veteran is not entitled to payment or reimbursement for that amount under any version of 38 U.S.C.A. § 1725 effective during the pendency of this appeal.  As the law precludes payment or reimbursement of a deductible, no further notice or assistance to the Veteran could result in a finding that the Veteran could be reimbursed for his Medicare deductible.

The Veteran does not meet criteria for payment of the $1,024.00 bill from Halifax Medical Center for the Veteran's August 2008 hospitalization under either applicable statute, 38 U.S.C.A. § 1725 or § 1728.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for payment of $1,024.00 to Halifax Medical Center for the Veteran's August 2008 hospitalization at that facility must be denied.


ORDER

The appeal for reimbursement or payment for $1,024.00 for unauthorized private hospitalization at Halifax Medical Center from August 4, 2008 to August 19, 2008, is denied.  

REMAND

As noted above, the law regarding payment or reimbursement for nonservice-connected conditions was amended during the pendency of this appeal.  The change, enacted in Pub. L. 111-137, 123 Stat. 3495 (2010), allows Veterans to receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability, except that payment or reimbursement of co-payments and deductible is precluded.  VA has amended 38 C.F.R. § 17.1005 to allow retroactive payment under the amended provisions of 38 U.S.C.A. § 1725(c)(4) to cover care received after July 19, 2001.  38 C.F.R. § 17.1005 (as revised effective May 21, 2012.  

Here, the Veteran's claim for reimbursement was denied on the basis that the Veteran was covered by insurance (Medicare).  The revised regulation now provides that the amended provisions of the law and regulation are applicable to the Veteran's care in August 2008.  The evidence reflects that the Veteran incurred expenses for physician services during his August 2008 private hospitalization apart from the amount he paid the hospital.  The evidence does not establish the exact amounts of the payments made by the Veteran or what portions of those payments were deductibles or copayments.  

Whether the Veteran would actually receive payment or reimbursement requires comparison of the claimed medical charges against the Medicare explanation of benefits (EOB) for each bill from each provider or facility that billed the Veteran, other than Halifax Medical Center, to determine the exact amount of VA's potential responsibility as secondary payer.  Because the EOB for the bills are not included in the file, Remand is required to enable the VAMC Fee Basis Unit to procure the EOBs and determine the amount of patient share, if any, for which VA may be responsible under the amended statutory and regulatory provisions.  Adjudication consistent with this change in the law is required.

Moreover, since the Veteran's claim for reimbursement was denied on the basis that the Veteran had insurance coverage, there was no determination as to whether the Veteran's hospitalization was an emergency, and whether the emergency continued at the time of the charges for which payment or reimbursement is sought.  
Accordingly, the case is REMANDED for the following action: 

1.  The VAMC Fee Processing Center should obtain the necessary hospital billing/payment documents and the Medicare EOB(s) to determine how much, if any, of the amount billed to the Veteran is eligible for VA payment or reimbursement under the amended 38 U.S.C.A. § 1725. 

2.  The Veteran should be afforded the opportunity to identify any evidence relevant to the appeal for payment or reimbursement. 

3.  If a determination is required as to whether an amount eligible for payment or reimbursement was incurred for an emergency, development necessary to that determination should be conducted.  

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a Supplemental Statement of the Case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


